Citation Nr: 1739608	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service-connection for a bilateral hearing loss disability. 

2. Entitlement to service-connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

The Veteran testified at a travel Board hearing in May 2017 before the undersigned Veterans Law Judge. A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his military service. 

2. The evidence is in equipoise as to whether the Veteran's tinnitus is related to his military service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. As this decision grants the claims on appeal, further discussion of the VCAA is not necessary at this time. 

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258, 267 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

With respect to the issue of service connection for hearing loss disability, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The determination of whether a veteran has a disability based on hearing loss that may be connected to service is governed by 38 C.F.R. § 3.385 (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

III. Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are devoid of any complaints of hearing loss. The Veteran's separation examination dated July 1963 included an audiogram which indicated that he did not have hearing loss for VA purposes at that time: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

-10
LEFT
5
-10
-10

-10

This audiogram used the American Standards Association (ASA) standards. 

The Veteran's STRs also include a report of hospitalization at Fort McClellan hospital in 1962 due to an auto accident.  

In August 2011, the Veteran submitted a statement regarding his noise exposure in service, and filed a claim for service connection. He reported that during his basic training he experienced acoustic noise trauma of exploding dynamite/bombs machine gun fire on the infiltration course, all while having no noise protection. He also stated that he was exposed to the noise trauma of M1 Carbines on the firing range and as a Military Policeman. He went on to report that his ears began ringing during basic training and that the ringing is chronic and so loud that it drowns out other noises. 

The Veteran had private audiometric examinations in July 2011 and March 2013. The July 2011 examination includes a positive medical opinion from audiologist P. G. N.  The audiologist noted that the Veteran was exposed to loud noise in basic training and was an MP during 3 years of service.  Ha also noted that the Veteran was a state trooper and in sales after service.  The audiologist stated that the "hearing loss and tinnitus both ears were more likely than not initiated in military service." 

The Veteran was afforded a VA medical examination in November 2011. The examiner noted that the Veteran did logging and farming before service and that after service "he was exposed to noise associated with the manufacturing of furniture for 7 years."  The pure tone thresholds recorded during that examination indicated that the Veteran does currently have a bilateral hearing loss disability for VA purposes. The examination report also stated that the Veteran had tinnitus as a symptom of his hearing loss and that the Veteran stated it began "15 to 20 years ago under no specific circumstances."  No nexus opinion was provided as the examiner noted there were no records to review and stated "[w]ithout threshold data before, during and after his military career, it is impossible to ascertain when the veteran incurred hearing loss.  Therefore, no opinion can be stated without resort to mere speculation."  Tinnitus was noted to be at least as likely as not a symptom of hearing loss.

In February 2012, the examiner provided a medical opinion regarding service connection for his bilateral hearing loss and tinnitus after reviewing the Veteran's claims folder. The examiner reviewed the Veteran's separation examination. The separation examination audiogram indicated that hearing thresholds were within normal limits. The examiner concluded that "the thresholds [of the separation examination] were so very normal that there could not have possibly been a significant threshold shift from enlistment to separation. It is my opinion that the veteran's current hearing loss is less likely as not related to military noise exposure."  

In regard to the Veteran's tinnitus, the examiner found that "due to very normal thresholds at separation, it is less likely as not that his current tinnitus is related to military noise exposure." 

As stated above, the Veteran was afforded a travel Board hearing in May 2017. During this hearing the Veteran testified that he was involved in an auto accident in which he suffered various injuries (including a head injury) and was subsequently hospitalized from May 2-20, 1962. He also testified that he noticed the ringing in his ears decades ago, and he does not remember not having it. The Veteran also testified that his military occupational specialty was that of a military police officer. 

The Veteran was afforded a VA examination for his traumatic brain injury (TBI) in July 2017. The examiner diagnosed the Veteran with a TBI secondary to his in-service auto accident and listed "hearing loss and/or tinnitus" as "subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI." However, the examiner went on to specifically state that the marked box for "hearing loss and/or tinnitus" only indicates tinnitus; thus the Veteran only suffers from tinnitus as a result of his TBI, not hearing loss. 

In an August 2017 rating decision the RO granted the Veteran service-connection for his TBI secondary to his in-service car accident at 10 percent disabling for loss of memory, attention, concentration, and executive functions. 

IV. Analysis 

a. Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability was caused by his in-service noise exposure and/or his TBI. The Board finds that the evidence is in equipoise, and thus service connection is warranted. 

Regarding direct service connection, there is medical evidence demonstrating that the Veteran has a current diagnosed hearing loss disability. The Board also finds that the Veteran was exposed to significant noise during his military service. In an August 2011 statement and during his May 2017 hearing, the Veteran stated that this noise exposure came from both his military occupational specialty as a military police officer, and his exposure to gunfire during basic training. 

There is both positive and negative evidence regarding a nexus between the Veteran's service and his current bilateral hearing loss disability. 38 C.F.R. § 3.303(d). The first medical opinion of record, the July 2011 opinion, concluded that the Veteran's current bilateral hearing loss disability is related to his military service. The second medical opinion, the February 2012 VA opinion, found his hearing loss was not related to military noise exposure. Both opinions are given equal probative weight. Thus the evidence regarding the nexus factor is in relative equipoise. 

As the Board has found that the evidence is at least in equipoise, the reasonable doubt standard must be applied. Resolving the issue in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. 

b. Tinnitus 

The Veteran contends that his current tinnitus is related to his military service. The Board finds that service connection for tinnitus is warranted.  

There is medical evidence demonstrating that the Veteran has a current diagnosis of tinnitus. Also, as noted above, the Veteran is service connected for TBI residuals, although not for tinnitus, as a result of the car accident in service. The Board also finds that the Veteran did experience in-service noise exposure. However, regarding the nexus between the Veteran's in-service injury and his current tinnitus, the Board finds that there is evidence both for and against the claim. 

The Veteran has attributed his tinnitus to both noise exposure and his TBI. In his August 2011 statement, the Veteran reported that his ears began ringing in basic training, attributing the ringing to noise exposure. However, in his May 2017 hearing, the Veteran merely said that his ears have been ringing for decades and does not remember ever not having the ringing. Furthermore, when discussing his tinnitus disability, he described his auto accident. The Board takes this as an indication that believes his tinnitus may be attributed to the accident. 

The record also includes both the positive July 2011 nexus opinion from the private audiologist, and the negative medical opinion from the February 2012 VA examiner, whom found that the Veteran's tinnitus was not related to his "military noise exposure."  However, the VA examiner did find that tinnitus was a symptom of his hearing loss, which has now been service-connected.

Furthermore, the July 2017 examiner found that the Veteran's tinnitus is related to his TBI secondary to his in-service auto accident. The examiner indicated that tinnitus was a residual symptom attributable to TBI. The Veteran has been service connected for his TBI regarding loss of memory, attention, concentration, and executive functions; he has not been service-connected for his tinnitus symptoms. Thus, the Board finds that the Veteran is entitled to service-connection for his tinnitus, either as due to noise exposure in service or as a result of his in-service TBI. 

The Board finds that the evidence is at least in equipoise and thus has applied the reasonable doubt standard, resolving the issue in favor of the Veteran. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303. Thus, service connection for tinnitus is granted. 


ORDER

Entitlement to service-connection for a bilateral hearing loss disability is granted. 

Entitlement to service-connection for tinnitus is granted. 




____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


